DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on February 8th, 2018 (JP 2018-020947). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated February 7th, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “X is a water-vapor permeability . . . and D is a thickness” is unclear and renders the claim indefinite. Specifically, as this claim depends on claim 1 and claim 1 already defined X and D, it is unclear if the water-vapor permeability and thickness are the same ones as recited in claim 1 or different ones for the value XD in claim 2. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “X is the water-vapor permeability . . . and D is the thickness”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2006/0158593 A1) in view of Hatanaka et al. (US 2006/0019100 A1).
Regarding claim 1, Sakai teaches a pressure sensitive adhesive-equipped polarizing plate, comprising: 
	a polarizing plate containing a polyvinyl alcohol-based polarizer (See, e.g., polarizing element 22 in Fig. 1A and the abstract which explains the PVA material); and 
	a first pressure sensitive adhesive sheet arranged on one principal surface of the polarizing plate (See, e.g., either the adhesive layer 41 just above polarizing element 22 in the stack of Fig. 1A or the cohesive layer 42 closest to polarizing element 22 in Fig. 1A. Note that both of these are “on” the surface of the polarizing element insofar as they are all part of a bonded stack with no gaps), wherein 
	the polarizer has a first principal surface and a second principal surface (See, e.g., Fig. 1A which shows polarizing element 22 to have upper and lower principal surfaces, either of which could be called first/second), 
	a transparent protective film is bonded to the second principal surface of the polarizer (See, e.g., either of protective films 33-34 in Fig. 1A which are all bonded to the second principal surface of the polarizing element 22 insofar as this is one optical stack and all of the surfaces are bonded to each other). 
	Sakai lacks an explicit disclosure wherein a urethane layer having a thickness of 0.1 to 10µm is disposed in contact with the first principal surface of the polarizer, and the first pressure sensitive adhesive sheet is disposed in contact with the urethane layer. 
	However, in an analogous optical field of endeavor Hatanaka teaches the use of a urethane layer contacting a polarizer and a pressure sensitive adhesive and having a thickness of 0.1 to 10µm (See, e.g., polarizer 1, adhesive 2, adhesion imparting layer (a), and protective film 3, in Fig. 2. Note that all of these layers are in contact with each other either directly or through another layer, as this is one bonded optical stack. Further, see paragraph [0071] which explains the thickness).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakai to include an adhesion imparting layer of the type taught by Hatanaka, i.e. having a thickness of 0.1 to 10µm and in either direct contact or indirect contact with both of an adhesive and a polarizer, for the purpose of having better adhesion between layers in the device (Note that this is what the adhesion imparting layer is designed to do). 
	Both Sakai and Hatanaka lack an explicit disclosure wherein a value XD2 of the first pressure sensitive adhesive sheet is 1 x 10-7 g/24h or more, where X is a water-vapor permeability of the first pressure sensitive adhesive sheet, and D is a thickness of the first pressure sensitive adhesive sheet.
	However, the value XD2 corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this value impacts the durability of the device by regulating how moisture interacts with the optical stack. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the XD2 value to be over 1 x 10-7 g/24h for the purpose of optimizing device performance and durability.
Regarding claim 2, Sakai in view of Hatanaka teaches the device set forth above but lacks an explicit disclosure wherein a value XD of the first pressure sensitive adhesive sheet is 1 x 10-2 g/m*24h or more, where X is a water-vapor permeability of the first pressure sensitive adhesive sheet, and D is a thickness of the first pressure sensitive adhesive sheet.
	However, the value XD corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this value impacts the durability of the device by regulating how moisture interacts with the optical stack. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the XD value to be over 1 x 10-2 g/m*24h for the purpose of optimizing device performance and durability.
Regarding claim 3, Sakai in view of Hatanaka teaches the device set forth above and further teaches wherein the first pressure sensitive adhesive sheet contains an acryl-based polymer (See, e.g., [0090] which explains that the cohesive layer 42 is an acrylic). Sakai and Hatanaka both lack an explicit disclosure wherein the acryl-based polymer makes up 50% or more of the sheet by weight. However, the proportion of the polymer in the adhesive sheet corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this directly impacts the structural and optical properties of the adhesive sheet. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proportion of the polymer to be within the claimed range for the purpose of optimizing device performance.
Regarding claim 4, Sakai in view of Hatanaka teaches the device set forth but lacks an explicit disclosure wherein an amount of acid monomer components is 1 part by weight or less based on 100 parts by weight of the total constituent monomer components of the acryl-based polymer (Note that acrylic necessarily has acid monomer components however). However, the proportion of the acid monomers in the polymer corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this directly impacts the structural and optical properties of the adhesive sheet. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proportion of the acid in the polymer to be within the claimed range for the purpose of optimizing device performance.
Regarding claim 5, Sakai in view of Hatanaka teaches the device set forth above and further teaches wherein no hard coat layer is provided on a surface of the transparent protective film (See, e.g., Fig. 1A which shows this).
Regarding claim 6, Sakai in view of Hatanaka teaches the device set forth above but lacks an explicit disclosure wherein the polarizer has a thickness of 10µm or less. However, the thickness of the polarizer corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this directly impacts the structural and optical properties of the adhesive sheet. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the polarizer to be within the claimed range for the purpose of optimizing device performance.
Regarding claim 7, Sakai in view of Hatanaka teaches the device set forth above and further teaches wherein a second pressure sensitive adhesive sheet is disposed on the transparent protective film (See, e.g., the other of either the adhesive layer 41 just above polarizing element 22 in the stack of Fig. 1A or the cohesive layer 42 closest to polarizing element 22 in Fig. 1A. Note that both of these are “on” the surface of the polarizing element insofar as they are all part of a bonded stack with no gaps).
Regarding claim 8, Sakai in view of Hatanaka teaches the device set forth above and further teaches wherein the second pressure sensitive adhesive sheet contains an acryl-based polymer (See, e.g., [0090] which explains that the cohesive layer 42 is an acrylic). Sakai and Hatanaka both lack an explicit disclosure wherein the acryl-based polymer makes up 50% or more of the sheet by weight. However, the proportion of the polymer in the adhesive sheet corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this directly impacts the structural and optical properties of the adhesive sheet. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proportion of the polymer to be within the claimed range for the purpose of optimizing device performance.
Regarding claim 9, Sakai in view of Hatanaka teaches the device set forth above and further teaches wherein the first pressure sensitive adhesive sheet serves as a pressure sensitive adhesive for bonding the polarizing plate to an image display cell, and the second pressure sensitive adhesive sheet serves as a pressure sensitive adhesive for bonding the polarizing plate to a front transparent plate or touch panel (Note that when the first adhesive sheet is designated as adhesive layer 41 just above polarizing element 22 in Fig. 1A, and the second adhesive sheet is designated as cohesive layer 42 closest to polarizing element 22 in Fig. 1A, this limitation is met because layer 41 helps bond the polarizing element 22 to the liquid crystal display cell 10 even if it does not directly connect these two elements, and layer 42 helps bond the polarizing element 22 to a front transparent plate in the form of second protective film 32, even if it does not directly connect these two elements).
Regarding claim 10, Sakai in view of Hatanaka teaches the device set forth above and further teaches wherein a thickness of the first pressure sensitive adhesive sheet is smaller than a thickness of the second pressure sensitive adhesive sheet (See, e.g., paragraphs [0042]-[0043] which show the thickness of layer 41 to be smaller than that of layer 42).
Regarding claim 11, Sakai in view of Hatanaka teaches the device set forth above and further teaches wherein the first pressure sensitive adhesive sheet serves as a pressure sensitive adhesive for bonding the polarizing plate to a front transparent plate or touch panel, and the second pressure sensitive adhesive sheet serves as a pressure sensitive adhesive for bonding the polarizing plate to an image display cell (Note that when the second adhesive sheet is designated as adhesive layer 41 just above polarizing element 22 in Fig. 1A, and the first adhesive sheet is designated as cohesive layer 42 closest to polarizing element 22 in Fig. 1A, this limitation is met because layer 41 helps bond the polarizing element 22 to the liquid crystal display cell 10 even if it does not directly connect these two elements, and layer 42 helps bond the polarizing element 22 to a front transparent plate in the form of second protective film 32, even if it does not directly connect these two elements).
Regarding claim 12, Sakai in view of Hatanaka teaches the device set forth above and further teaches wherein a thickness of the second pressure sensitive adhesive sheet is smaller than a thickness of the first pressure sensitive adhesive sheet (See, e.g., paragraphs [0042]-[0043] which show the thickness of layer 41 to be smaller than that of layer 42).
Regarding claim 13, Sakai in view of Hatanaka teaches the device set forth above but lacks an explicit disclosure wherein a light transmittance of the first pressure sensitive adhesive sheet at a wavelength of 380 nm is 30% or less. However, the light transmittance of the first adhesive corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this directly impacts the optical performance of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light transmittance of the first adhesive at 380nm to be within the claimed range for the purpose of optimizing device performance.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872